

Exhibit 10.1


PROFESSIONAL SERVICES CONSULTING AGREEMENT


THIS PROFESSIONAL SERVICES CONTRACT (the "Agreement") is entered into as of the
6th of June, 2013,  by and between HDS International Corp., a Nevada corporation
(the "Company"), and Morningstar Corporation Communications, represented by
Christopher Dove (the "Consultant").


W I T N E S S E T H:


WHEREAS, the Company is a developmental enterprise and is desirous of expanding
its business relationships; and


WHEREAS, the Consultant is experienced as an investor relations and business
development consultant; and


WHEREAS, the Company desires to retain the Consultant as an investor relations
and business development consultant upon the terms and subject to the conditions
set forth in this Agreement; and


WHEREAS, the Consultant agrees to be retained by the Company to provide investor
relations or business development services as further described herein.


NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.    SERVICES AND DUTIES


1.1. Term. This Agreement shall commence on the date hereof and shall remain in
full force and effect for 30 days (such period being herein referred to as the
"Term").


1.2. General.


1.2.1. During the Term, the Consultant shall be an independent contractor of the
Company, and shall provide to the Company various assistance, investor
relations, business development and client relationship management services,
including, but not limited to, the following (the “Services”):


·      
Provide the Company with information, insight and guidance on prospective
clients in connection with the Company’s various interests.

 
·      
Identify and develop prospective relationships on behalf of the Company, and,
among other things, introduce such prospective relationships to the Company.

 
·      
Facilitate good relations between Company and (prospective) clients during both
pre- and post-transaction periods.



1.2.2. During the Term of this Agreement, Consultant shall provide not less than
ten hours of service to outwardly raising awareness about HDS International’s
corporate existence and business interests.


2.    INDEPENDENT CONTRACTOR


2.1. Status. Consultant, in performance of the Agreement, is acting as an
independent contractor.  Consultant is not Company’s employee, partner, or
subcontractor.  Consultant shall not be responsible for any Company obligations
including, but not limited to, the payment of workers' compensation, disability
benefits, or unemployment insurance or for withholding income taxes or social
security for Consultant, but such responsibility shall be that of Consultant.


2.2. Authority of Consultant.  Consultant shall not have any authority to bind
the Company in any way, and shall not make any representations to any persons to
the contrary.  Consultant shall under no circumstances negotiate

Page 1 of 4
 
 

--------------------------------------------------------------------------------

 



or indicate specific contract terms to any prospective client or counterparty
without the express written authorization of the Company, and acknowledges that
violating this agreement would cause irreparable harm to the Company.


3.    COMPENSATION


3.1. In consideration for performing the Services required by the Agreement,
Company shall pay to Consultant $2,000 cash, to be paid at the execution of this
Agreement.


4.    TERMINATION OF AGREEMENT


4.1. General. This Agreement may be terminated with or without cause at the sole
discretion of the Company, at any time.


5.   PROPRIETARY INFORMATION; CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION


5.1. The term "Proprietary Information" means information that was or is
developed by, became or becomes known by, or was or is assigned or otherwise
conveyed to or required by the Company, and which has any commercial or economic
value, actual or potential, in the Company's business, and includes, without
limitation, trade secrets, copyrights, ideas, techniques, know-how, inventions
(whether patentable or not), and/or any other information of any type relating
to designs, configurations, toolings, documentation, recorded data, schematics,
source code; object code, master works, master databases, algorithms, flow
charts, formulae, circuits, works of authorship, mechanisms, research,
manufacture, improvements, assembly, installation, intellectual property
including patents and patent applications, business plans, past or future
financing, marketing, forecasts, pricing, customers, vendors, costs, the
salaries, duties, qualifications, performance levels, and terms of compensation
of other employees, and/or cost, financial statements or other financial data
concerning any of the foregoing or the Company and its operations generally. The
Consultant understands that the provision of his employment creates a
relationship of confidence and trust between him and the Company with respect to
the Company and the Proprietary Information of the Company and its customers
which may be learned by the Consultant during the period of the Consultant's
employment.


5.2 The Consultant acknowledges and agrees that all Proprietary Information and
all patents, copyrights, trade secret rights, rights with respect to mask works
and other rights (including throughout, without limitation, any extensions,
renewals, continuations or divisions of any of the foregoing) in connection
therewith shall be the sole property of the Company. To the extent that, for any
reason, such Proprietary Information or rights may not vest in the Company, the
Consultant hereby sells, transfers, conveys and assigns to the Company any such
rights or rights he may have or acquire in such Proprietary Information. At all
times, both during the Term and thereafter, the Consultant will keep in strict
confidence and trust and will not use or disclose any Proprietary Information or
anything relating to it to any other person, whether or not for reasons of gain,
without the written consent of the Company, except as may be necessary in the
ordinary course of performing his duties to the Company. The Consultant will
defend the Company against all claims, actions, suits, or other proceedings
against the Company arising out of or resulting from breach of this Section 5,
and shall indemnify and hold the Company harmless from and against all
judgments, losses, liabilities, damages, costs and expenses (including without
limitation, reasonable attorneys' fees and attorneys' disbursements) arising out
of or incurred in connection with all such claims, actions, suits or other
proceedings.


5.3 In the event of the termination of the Consultant's employment, whether by
the Company or the Consultant, for any reason, the Consultant shall return all
documents, records, apparatus, equipment and other physical property, or any
reproduction of such property, whether or not pertaining to Proprietary
Information, furnished to the Consultant by the Company or produced by the
Consultant or others in connection with the Consultant's employment immediately
as and when requested by the Company.


5.4 During the Term of this Agreement and for a period of three (3) years
thereafter (whether or not this Agreement has been terminated by the Company or
the Consultant for any reason prior to the expiration of the Term), the
Consultant will not, either directly or through others:


(a) solicit, cause to be solicited, or attempt to solicit any employee,
independent contractor, consultant, customer or client of the Company to
terminate his relationship with the Company in order to

Page 2 of 4


 
 

--------------------------------------------------------------------------------

 



 
become an employee, consultant, independent contractor, customer or client to or
for any other person or entity, or otherwise encourage or solicit any  employee,
consultant, independent contractor, customer or client of the Company to leave
the Company for any reason or devote less than all of any such employee's
efforts to the affairs of the Company; or


(b) take any action which constitutes an interference with or a disruption of
any of the business activities of the Company.


5.5 At no time during the Term, or thereafter shall the Consultant directly or
indirectly, disparage the commercial, business or financial reputation of the
Company;


5.6 The Consultant represents that his performance of services to the Company
will not breach any agreement or obligation to keep in confidence Proprietary
Information acquired in confidence or in trust prior to the Consultant's
provision of services to the Company. The Consultant has not entered into, and
the Consultant agrees that he will not enter into, any agreement either written
or oral in conflict with this Agreement or in conflict with his relationship
with the Company.


5.7 During the Term, Consultant will not improperly use or disclose any
confidential information or trade secrets, if any, of the Company or any former
employer or any other person to whom the Consultant has an obligation of
confidentiality, and the Consultant will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other person to whom the Consultant has an obligation of
confidentiality unless expressly authorized in writing by that former employer
or person. The Consultant will use in the performance of his services only
information which is generally known and used by persons with training and
experience comparable to his own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.


6.   MISCELLANEOUS


6.1. Notices. All notices under the Agreement shall be in writing (unless
otherwise specifically provided herein) and shall be hand delivered, emailed,
sent by overnight courier service, or sent by certified or registered mail,
return receipt requested, postage prepaid to the party receiving such notice or
communication at the address specified below:


If to the Company:               HDS International Corp.
10 Dorrance Street, Suite 700
Providence, RI  02903


If to Consultant:                   Morningstar Corporate Communications
c/o Christopher Dove, the dba of;
Suite 7265 – 0830-00200
Panama City, Panama


or such other address or addressee as either party may from time to time
designate to the other party by written notice. All notices shall be deemed
given when received.  The parties may conduct day-to-day communications with
each other in any manner that is mutually acceptable to them.


6.3 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement, including the provisions of Section 5, is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.


6.4. Binding Effect; Benefits. Consultant may not delegate his duties or assign
his rights hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.



Page 3 of 4


 
 

--------------------------------------------------------------------------------

 



 
6.5 Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Consultant. This Agreement may be
amended at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of this Agreement and any
statement contained in any employment manual, memo or rule of general
applicability of the Company, this Agreement shall control.  Notwithstanding the
foregoing, the terms and conditions of a separately executed non-disclosure,
non-circumvent and non-trade agreement between the parties shall remain in force
and shall be incorporated hereinto this document.


6.6 If at any point Consultant obtains any material non-public information with
respect to securities, then the receiving party agrees not to trade in the
securities of disclosing party or in the securities of any appropriate and
relevant third party until such time as no violation of the applicable
securities laws would result from such securities trading. The Consultant
acknowledges that any violation of this provision causes substantial damage to
HDSI and its Affiliates, and agrees to indemnify and hold harmless HDSI and all
its Affiliates for loss or damage arising as a result of or related to any
breach or alleged breach by the Recipient of any of its representations,
warranties and covenants set forth in this provision.


6.7 Governing Law; Consent to Personal Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.  The parties herein waive trial by jury and agree to submit any disputes
hereunder to confidential arbitration to be conducted in New York County, State
of New York, under the rules of the American Arbitration Association utilizing
one arbitrator to be mutually selected by the parties.  In the event that an
arbitration results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party's reasonable
attorney's fees, arbitration costs, and all other expenses, in addition to any
other relief to which the prevailing party may be entitled.


6.8 Execution in Counterparts. The Agreement may be signed in counterparts, each
of which will be deemed an original.  The signatory of each party has been duly
authorized by its corporate processes to enter into this Agreement.


6.9 Successors and Assigns.  The Agreement binds, inures to the benefit of, and
is enforceable by, the successors and assigns of the parties, and does not
confer any rights on any other persons or entities.


6.10 Survival. The provisions of Sections 5 and 6 of this Agreement shall
survive the termination of this Agreement.


6.11 Payment.  Payment under this Agreement shall be made to such dba, company
or person at the delegation of Consultant.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Consultant has hereunto set his hand, as of the day and year first above
written:



   
HDS INTERNATIONAL CORP.
             
By:
   
Name:
Tassos D. Recachinas
 
Its:
President & Chief Executive Officer
           
CONSULTANT
   
MORNINGSTAR CORPORATE COMMUNICATIONS
             
By:
CHRISTOPHER DOVE
 
Name:
Christopher Dove
 
Its:
Director




Page 4 of 4


 
 

--------------------------------------------------------------------------------

 
